DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Amendments
This Office Action is responsive to the amendment filed 9/8/2022.  Claims 1-20 are pending.  Claims 1 and 16 have been amended.
The objection to claim 1 is withdrawn in response to Applicant’s amendments.
The rejection of claims 1-4, 9, and 11-18 under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al.  (CN 110004669) is withdrawn in response to Applicant’s amendments.  Accordingly, the rejection of claims 6-7 under 35 U.S.C. 103 as being unpatentable over Chen in view of Channal et al.  (US 2019/0368108) is also withdrawn.
In response to Applicant’s amendments and the IDS submitted 8/26/2022, new/modified ground(s) of rejection are applied below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-5, and 9-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al.  (CN 109423840; cited by Applicant) in view of Luckman et al. (US 2010/0000264).
Regarding claims 1, Huang discloses a frame of a clothes treating machine, the frame extends in a lengthwise direction, the frame having an open top (Figure 1: 4); and a storage container that is configured to be inserted and separated from the frame through the open top of the frame, the storage container being configured to accommodate a clothes treatment agent therein (1), wherein the storage container comprises a check valve that protrudes from a first side of the storage container (11), the check valve being configured to selectively allow the clothes treatment agent to be discharged from the storage container (11; machine translation, paragraphs 65, 88), and wherein the frame comprises: a rear end portion configured to accommodate at least a portion of the check valve therein, and a partition member disposed at the rear end portion and configured to restrict movement of the check valve in an up and down direction (Figures 1, 3, and 4: unlabeled rear portion of element 4).
Huang does not appear to expressly disclose the frame is a drawer and is configured to be inserted into and drawn out from a housing of the clothes treating machine.
Luckman discloses a household cleaning appliance having a drawer-type dispensing system (Figures 3-4: 60) comprising a lower dispensing housing (66), a slideably moveable dispensing drawer (70) having a dispensing cup (64) for receiving a bulk dispensing cartridge (62).  The bulk dispensing cartridge (62) comprises a fluid outlet (82) which extends through a drawer opening (80) when the cartridge is installed (paragraph 34).
Because it is known in the art to have a drawer and cartridge structured and configured as claimed, and the results of the modification would be predictable, namely, providing a user accessible drawer/cartridge, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have the frame is a drawer and be configured to be inserted into and drawn out from a housing of the clothes treating machine.
Claims 2-4, and 9 are considered to be met by the combination of Huang, in view of Luckman, as applied above and which results in: wherein the rear end portion defines an opening that configured to accommodate at least the portion of the check valve (Huang: Figures 1 and 4 show the unlabeled wall and opening for element 11), and wherein the partition member is disposed above the opening (Huang: Figures 1 and 4 show the unlabeled wall and opening for element 11); wherein the partition member extends in a widthwise direction of the drawer frame (Huang: Figures 1 and 4 show the unlabeled wall and opening for element 11); wherein the drawer frame comprises a first outer wall and a second outer wall that are spaced apart from each other in a widthwise direction of the drawer frame (Huang: Figures 1 and 3 show the side walls of element 4), and wherein the partition member extends from a first end portion of the first outer wall toward a second end portion of the second outer wall (Huang: Figures 1 and 3 show the unlabeled wall above the opening for element 11 extending between the walls); wherein the storage container comprises: a storage body portion configured to accommodate the clothes treatment agent therein (1); and a storage cover portion configured to cover the storage body portion (top of 1), and wherein the storage cover portion defines a through hole at a position adjacent to a second side of the storage container opposite to the first side of the storage container, the through hole being configured to communicate with both of an inside of the storage body portion and an outside of the storage body portion (3, 311; note that 3 is broadly and reasonably adjacent the opposite side).
Claims 10-15 are considered to be met by the combination of Huang, in view of Luckman, as applied above and which results in: wherein the storage container is configured to be detached from the drawer frame, and wherein the storage container is configured to, based on being inserted in the drawer frame, be inclined with respect to the drawer frame such that a distance between the second side of the storage container and the drawer frame is greater than a distance between the first side of the storage container and the drawer frame (Huang: Figures 1 and 3: 1, 4; the container 1 is capable of being inserted as claimed); wherein the second side of the storage container is configured to, based on the storage container being detached from the drawer frame, be detached from the drawer frame before the first side of the storage container is detached from the drawer frame (Huang: Figures 1 and 3: 1, 4; the container 1 is capable of being detached as claimed); wherein the storage container is configured to be inserted into the drawer frame based on the check valve being inserted into the drawer frame (Huang: Figures 1 and 3: 1, 4; the container 1 is capable of being inserted as claimed); wherein the storage container is configured to be inserted into the drawer frame based on the second side of the storage container being inserted into the drawer frame after the first side of the storage container is inserted into the drawer frame (Huang: Figures 1 and 3: 1, 4; the container 1 is capable of being attached as claimed); wherein the drawer frame comprises an inner wall that defines an inner space positioned inward relative to the storage container (Huang: Figure 4: at elements 2/12), wherein the storage cover portion is configured to cover an upper surface of the inner wall based on the storage container being inserted into the drawer frame (Huang: Figure 4: top wall of element 1), and wherein the storage container is configured to be detached from the drawer frame based on the storage cover portion being gripped and moved away from the upper surface of the inner wall (Huang: the container 1 is capable of being attached as claimed; gripping and moving the element 1 is considered to be intended use and capable of being met by the prior art); wherein the storage cover portion comprises a detachment/attachment protrusion that protrudes toward the inner wall and is configured to cover at least a portion of the upper surface of the inner wall (Huang: Figure 4: top wall of element 1 that covers element 2).

Regarding claim 5, Huang, in view of Luckman, is relied upon as above and further discloses wherein the drawer frame further comprises a rear wall that is located between the first end portion of the first outer wall and the second end portion of the second outer wall, the rear wall being spaced apart from each of the first outer wall and the second outer wall and extending upward (Huang, Figure 4, unlabeled wall to the right of the rear opening in element 4 for element 11), and wherein the partition member comprises: a first partition member that extends between the first end portion of the first outer wall and the rear wall (Huang: Figure 4, unlabeled wall portion above the opening in the rear of 4 for element 11), but does not expressly disclose a second partition member that extends between the second end portion of the second outer wall and the rear wall.  However, Huang does disclose a second washing box adjacent the labeled washing box (1), so it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to further include  a second opening with the same structure for a liquid outlet and valve (11) of the second washing box to the right of the vertical wall segment, yielding a second partition member that extends between the second end portion of the second outer wall and the rear wall, and the results would have been predictable.  See MPEP 2144.04 (VI)(B) - Duplication of Parts.

Regarding claims 16-18, Huang, in view of Luckman, is relied upon as above, and further discloses wherein the storage cover portion defines a through hole (Huang: 3) and the partition member is disposed at the rear end portion and configured to restrict movement of the check valve in an up and down direction to thereby prevent the clothes treatment agent in the storage container from leaking through the through hole (Huang: Figures 1, 3, and 4 depict an unlabeled wall above a hole for the valve 11, which would meet the functional limitations); and wherein the storage cover portion comprises a detachment/attachment protrusion configured to face the front side of the storage container and to be gripped to separate the storage container from the drawer frame (Huang: Figure 4: top wall of element 1 that covers element 2; gripping and moving the element 1 is considered to be intended use and capable of being met by the prior art).
Huang, in view of Luckman, does not expressly disclose wherein the through hole is at a position closer to a front side of the storage container than to the rear side of the storage container; however, it has been established that rearrangement of parts is obvious to a PHOSITA.  MPEP 2144.04 (VI) (C) - Rearrangement of Parts.  It would have been obvious to a person having ordinary skill in the art at the time of the invention to rearrange the parts of Huang, in view of Luckman, and to have wherein the through hole is at a position closer to a front side of the storage container than to the rear side of the storage container, and the results would be predictable.
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al.  (CN 109423840; cited by Applicant), in view of Luckman et al. (US 2010/0000264), and further in view of Channal et al.  (US 2019/0368108).
Regarding claims 6-7, Huang, in view of Luckman, is relied upon as above, but does not expressly disclose wherein the storage container comprises a sensor that protrudes from the first side of the storage container and that is configured to sense an amount of the clothes treatment agent accommodated in the storage container; or wherein the sensor is located above and spaced apart from the check valve.
Channal discloses a bulk dispensing assembly including a bulk tank (Figure 13: 300) having a liquid level sensor at least partially positioned in or disposed within an interior volume of the bulk tank (350).  The liquid level sensor (350) may be any suitable type of sensor capable of sensing the liquid level (LL; paragraph 56) and is shown in an embodiment as partially protruding from a rear, upper portion of the bulk tank (Figures 6, 13).
Because it is known in the art to have provide a protruding liquid level sensor, and the results of the modification would be predictable, namely, providing a known means of sensing the level of treatment agent in the container, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have wherein the storage container comprises a sensor that protrudes from the first side of the storage container and that is configured to sense an amount of the clothes treatment agent accommodated in the storage container; and wherein the sensor is located above and spaced apart from the check valve.

Allowable Subject Matter
Claims 8, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose, or render obvious, a drawer of a clothes treating machine as recited by any of the following claim combinations: claims 1, 2, 6, and 8; and claims 16, 18, and 19.  Regarding claim 8, there is no apparent teaching, suggestion, or motivation to modify the closest prior art, Huang et al.  (CN 109423840), to further include the claimed sensor, sensor opening, check valve, and partition member configuration.  Regarding claim 19, there is no apparent teaching, suggestion, or motivation to modify the closest prior art, C Huang et al.  (CN 109423840), to further include the claimed configuration of the storage container, drawer frame, rear end portion, and sensor.

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 8/26/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G CORMIER whose telephone number is (571)270-7386. The examiner can normally be reached M-F: 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID G. CORMIER
Examiner
Art Unit 1711



/DAVID G CORMIER/             Primary Examiner, Art Unit 1711